PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(3) (To prospectus dated April 23, 2009) Registration No. 333-145919 29,108,925 SHARES OF COMMON STOCK HECLA MINING COMPANY This prospectus supplement supplements the prospectus dated April23, 2009, relating to (i)the issuance to holders of our warrants and convertible preferred stock previously issued by us, shares of our common stock upon exercise of such warrants or upon conversion of such preferred stock, and (ii)the resale by the recipients of certain of such shares, from time to time, of up to 8,879,657 shares of our common stock, which they may acquire upon exercise of certain of such warrants, or upon conversion of certain shares of such preferred stock.This prospectus supplement should be read in conjunction with the prospectus dated April23, 2009, including any supplements thereto, which is to be delivered with this prospectus supplement, and this prospectus supplement is qualified by reference to the prospectus and any supplements thereto, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus and any supplements thereto.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any supplements thereto. Current Report on Form 8-K On February 2, 2010, we filed with the Securities and Exchange Commission a Current Report on Form 8-K.The text of such Form 8-K is attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 2, 2010. UNITED STATES SECURITIES
